This office action is in response to Applicants’ amendments/remarks received January 25, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1, 4-5, 7 are canceled.  Claims 2-3, 6, 8-21 are under consideration.

Priority:  This application is a CON of 15493523, filed April 21, 2017, now U.S. Patent 10711034 (‘034), which is a CON of 14645138, filed March 11, 2015, now U.S. Patent 9657056, which is a CON of 14195481, filed March 3, 2014, now U.S. Patent 9650412, which claims benefit of provisional applications 61/856390, filed July 19, 2013 and 61/775060, filed March 8, 2013.

Objections and Rejections
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 6, 8-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borgvall et al. (US 20110160435; IDS 11.06.20, previously cited) in view of Ransohoff et al. (US 20130260419; cited as WO 2012078677 on IDS 11.06.20, previously cited).

Ransohoff et al. disclose until recently, the majority of biopharmaceutical and biological products have been manufactured and purified at very modest scale, by inefficient batch 
	One of the initial unit operations in any biological product manufacturing process will be a capture step; the capture unit operation is commonly an affinity chromatography process, but depending on the target biological product it can also advantageously utilize any other suitable separation technique, such as hydrophobic interaction chromatography (HIC), affinity chromatography, ion exchange chromatography, and the like (paragraph 0121).
	Ransohoff et al. disclose an exemplary manufacturing process for a biopharmaceutical process (Fig. 2A) where each block of the diagram represents a unit of operation, showing a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the references and arrive at the claimed process for manufacturing a therapeutic protein substance (i.e. FVIII), the process comprising providing a liquid culture medium comprising a recombinant therapeutic protein substantially free of cells, feeding the liquid culture medium comprising the recombinant therapeutic protein into a MCCS, performing two unit operations of capturing the recombinant therapeutic protein and inactivating viruses with the 
Regarding instant claims 3, 11, Borgvall et al. disclose the cell-free starting material for chromatographic purification is a liquid culture medium from a perfusion bioreactor containing a culture of mammalian cells secreting the recombinant therapeutic protein (at least examples 1-2) and Ransohoff et al. also disclose liquid culture medium comprising the target protein obtained from cell culture in a perfusion bioreactor (at least paragraph 0090).
Regarding instant claims 9-10, as noted above, Borgvall et al. also disclose further purification after the capture chromatography step, including anion exchange membranes, cation multimodal resin, pathogen filtration, affinity chromatography, size exclusion chromatography (paragraphs 0037-0046).  Ransohoff et al. disclose the throughput of the capture chromatography is transferred or fed continuously to at least one additional unit of operation, which include, depending on the biopharmaceutical product, include hydrophobic interaction chromatography, cation exchange chromatography, affinity chromatography, size exclusion chromatography, micro- or nano-filtration, and combinations thereof, where filtration would filter viruses, membrane adsorption operations, such as ion-exchange, remove product-specific impurities including virus adsorption, reasonably performed in any order (at least paragraphs 0089, 0100-0101, 0106-0107, 0121-0122, p. 16 claim 3(e)).  Therefore, it would have been obvious to arrive at the claimed MCCS comprising or performing at least two different unit operations of 
  	Regarding instant claim 6, Ransohoff et al. simulated moving bed chromatography provides a way of continuous processing in a capture unit operation; the continuous purification is aided by integrated valve modules, such as the valve manifold, which can be programmed for automatic switching of column feeds (at least paragraph 0122).
	Regarding instant claim 8, Ransohoff et al. disclose in a continuous counter-current SMB multicolumn system, multiple columns are employed and then multiple steps are run simultaneously on different columns; utilizing a continuous flow, multicolumn system permits the capacity of the columns to be reduced, thus allowing a large bioreactor volume to be processed using small diameter columns (instead of scaling up column size to accommodate feed of a bioreactor by batch capture chromatography).  See the operation of a SMB multicolumn system as illustrated in Fig. 10A-10E (paragraph 0100).
	Regarding instant claims 12-15, as noted above, Borgvall et al. also disclose further purification after the capture chromatography step, including anion exchange membranes, cation multimodal resin, pathogen filtration, affinity chromatography, size exclusion chromatography (paragraphs 0037-0046).  Ransohoff et al. disclose continuous manufacture of a biological product utilizing a continuous counter-current chromatography system (see above).  Ransohoff et al. disclose the throughput of the capture chromatography is transferred or fed continuously to at least one additional unit of operation, which include, depending on the biopharmaceutical product, include hydrophobic interaction chromatography, cation exchange chromatography, prima facie obvious.  In this instance, it would have been obvious to arrive at the claimed PCCS comprising four columns, where three of the four columns perform the unit of operation of capturing the recombinant therapeutic protein by affinity chromatography, cation exchange chromatography, anion exchange chromatography, and/or size-exclusion chromatography, because these were well known chromatography steps used in protein purification and it would have been routine to determine or arrive at a sequence of known chromatographic purification steps because each purification step would have the same purpose of further purifying the biological product.
	Regarding instant claim 16, Borgvall et al. disclose the affinity chromatography comprises a protein ligand expressed in yeast (paragraph 0043) and Ransohoff et al. disclose the capture unit is commonly an affinity chromatography (paragraph 0121), where the affinity chromatography comprises a Protein A or another type of ligand that captures the biological product (paragraph 0131).
	Regarding instant claims 17-19, Ransohoff et al. disclose a low virus inactivation unity of operation after a series of unit operations, including capture chromatography steps (paragraph 0132).  Ransohoff et al. disclose virus inactivation at low pH incubation for about 30 mins. (paragraph 0137).

	Regarding instant claim 21, Ransohoff et al. disclose the cell culture medium comprising the secreted biopharmaceutical product is usually clarified before transfer to the next unit of operation (continuous counter-current chromatography system) (at least paragraph 0107); therefore, it would be obvious that the cell-free culture medium comprising secreted biopharmaceutical product is filtered before being fed or transferred to the continuous counter-current chromatography system.

	Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
	Applicants assert that the prior art do not teach or suggest a process for manufacturing a recombinant therapeutic protein that includes performing two unit operations of (i) capturing the recombinant therapeutic protein in a liquid and (ii) inactivating viruses, using a single MCCS.  Applicants assert that the only continuous multicolumn system described in detail in Ransohoff et al. is depicted schematically in Fig. 10A to 10E.  Fig. 10A to 10E show that the single unit operation of capturing is performed using a single six-column system.  There is no description in Ransohoff et al. that a single MCCS can be used to perform the two unit operations of capturing the recombinant therapeutic protein and inactivating viruses.
	Applicants’ remarks are not persuasive.  Firstly, it is noted that instant claim 2 does not require that the two unit operations of i) capturing the recombinant therapeutic protein in a liquid 
	Nevertheless, it would be obvious to one of ordinary skill that Ransohoff et al. also disclose performing two unit operations of capturing the recombinant therapeutic protein and inactivating viruses in one MCCS system.  Ransohoff et al. expressly disclose continuous capture of the biological product with a low pH virus inactivation unit operation (at least paragraphs 0121, 0127).
	Therefore, for at least these reasons, the 103(a) rejection is maintained.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-3, 6, 8-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10711034 (‘034) in view of Ransohoff et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘034 patent claims are drawn to a process for manufacturing a recombinant therapeutic protein, the process comprising providing a liquid culture medium comprising a recombinant therapeutic protein that is substantially free of cells removed from a perfusion bioreactor, feeding the liquid culture medium into a MCCS (i.e. or PCCS), capturing the recombinant therapeutic protein by the MCCS, and purifying and polishing the recombinant therapeutic protein.  The elements and/or features recited in the instant dependent claims are reasonably disclosed and/or suggested in the dependent claims of the ‘034 patent, which disclose the same variations or features of the MCCS or PCCS.  If a feature of the .

Claims 2-3, 6, 8-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9657056 (‘056) in view of Ransohoff et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘056 patent claims are drawn to a process for manufacturing a recombinant therapeutic protein, the process comprising providing a liquid culture medium comprising a recombinant therapeutic protein that is substantially free of cells removed from a perfusion bioreactor, feeding the liquid culture medium into a MCCS (i.e. or PCCS), capturing the recombinant therapeutic protein by the MCCS, and purifying and polishing the recombinant therapeutic protein.  The elements and/or features recited in the instant dependent claims are reasonably disclosed and/or suggested in the dependent claims of the ‘056 patent, which disclose the same variations or features of the MCCS or PCCS.  If a feature of the MCCS recited in the instant claims is not explicitly recited in the claims of the ‘056 patent, it would have been obvious to incorporate the feature(s) in the ‘056 patent claims in view of the teachings of Ransohoff et al. noted above.  Therefore, the process for manufacturing a therapeutic protein drug substance using a MCCS (i.e. or PCCS) of the instant claims and the ‘056 patent claims are not patentably distinct from each other.

s 2-3, 6, 8-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 9650413 (‘413) in view of Ransohoff et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘413 patent claims are drawn to a process for manufacturing a recombinant therapeutic protein, the process comprising providing a liquid culture medium comprising a recombinant therapeutic protein that is substantially free of cells removed from a perfusion bioreactor, feeding the liquid culture medium into a MCCS (i.e. or PCCS), capturing the recombinant therapeutic protein by the MCCS, and purifying and polishing the recombinant therapeutic protein.  The elements and/or features recited in the instant dependent claims are reasonably disclosed and/or suggested in the dependent claims of the ‘413 patent, which disclose the same variations or features of the MCCS or PCCS.  If a feature of the MCCS recited in the instant claims is not explicitly recited in the claims of the ‘413 patent, it would have been obvious to incorporate the feature(s) in the ‘413 patent claims in view of the teachings of Ransohoff et al. noted above.  Therefore, the process for manufacturing a therapeutic protein drug substance using a MCCS (i.e. or PCCS) of the instant claims and the ‘413 patent claims are not patentably distinct from each other.

Claims 2-3, 6, 8-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9650412 (‘412) in view of Ransohoff et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘412 patent claims are drawn to a process for manufacturing a recombinant therapeutic protein, the process comprising providing a liquid culture medium comprising a recombinant therapeutic protein that is substantially free of cells .

Reply:  Applicants’ remarks regarding the nonstatutory double patenting rejections are acknowledged.  Claims 2-3, 6, 8-21 remain rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘034, ‘056, ‘413, and ‘412 patents for the reasons noted above.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656